

Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 

 
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009

 
issued to


Federated National Insurance Company
Lauderdale Lakes, Florida


First Excess Catastrophe Reinsurance


Reinsurers
 
Participations
         
Actua Re Ltd.
    43.5 %
Everest Reinsurance Company
    12.0  
Hiscox Insurance Company (Bermuda) Limited
    3.0  
Montpelier Reinsurance Ltd.
    8.0  
Platinum Underwriters Bermuda, Ltd.
    17.5            
Through Aon Limited trading as Aon Benfield
       
Lloyd’s Underwriters and Companies
       
Per Signing Page(s)
    16.0            
Total
    100.0 %

 

Page 1 of 3
[logo.jpg]

 

--------------------------------------------------------------------------------


 
Second Excess Catastrophe Reinsurance


Reinsurers
 
Participations
         
ACE Tempest Reinsurance Ltd.
    4.0 %
Ariel Reinsurance Company Limited
    10.0  
DaVinci Reinsurance Ltd.
    7.5  
Everest Reinsurance Company
    16.5  
Flagstone Reassurance Suisse SA - Bermuda Branch
    15.0  
Hiscox Insurance Company (Bermuda) Limited
    3.0  
Montpelier Reinsurance Ltd.
    8.0  
Munich Reinsurance America, Inc.
    5.0  
Platinum Underwriters Bermuda, Ltd.
    8.0  
Renaissance Reinsurance, Ltd.
    7.5  
Torus Insurance (Bermuda) Limited
    4.0            
Through Aon Limited trading as Aon Benfield (Placement Only)
       
Amlin Bermuda Limited
    3.0            
Through Aon Limited trading as Aon Benfield
       
Lloyd’s Underwriters and Companies
       
Per Signing Page(s)
    8.5            
Total
    100.0 %



Third Excess Catastrophe Reinsurance


Reinsurers
 
Participations
         
ACE Tempest Reinsurance Ltd.
    4.0 %
Allianz Risk Transfer AG (Bermuda Branch)
    18.0  
Ariel Reinsurance Company Limited
    2.5  
Everest Reinsurance Company
    16.5  
Flagstone Reassurance Suisse SA - Bermuda Branch
    22.5  
Hiscox Insurance Company (Bermuda) Limited
    3.0  
Montpelier Reinsurance Ltd.
    8.0  
QBE Reinsurance Corporation
    4.0  
Torus Insurance (Bermuda) Limited
    2.5            
Through Aon Limited trading as Aon Benfield (Placement Only)
       
Amlin Bermuda Limited
    7.5  
Liberty Syndicates LIB 4472 (Paris Office Underwriting)
    3.0            
Through Aon Limited trading as Aon Benfield
       
Lloyd’s Underwriters and Companies
       
Per Signing Page(s)
    8.5            
Total
    100.0 %

 
 

Page 2 of 3
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Fourth Excess Catastrophe Reinsurance


Reinsurers
 
Participations
         
Allianz Risk Transfer AG (Bermuda Branch)
    40.0 %
Flagstone Reassurance Suisse SA - Bermuda Branch
    15.0  
Montpelier Reinsurance Ltd.
    20.0            
Through Aon Limited trading as Aon Benfield (Placement Only)
       
Amlin Bermuda Limited
    5.0  
Liberty Syndicates LIB 4472 (Paris Office Underwriting)
    8.0            
Through Aon Limited trading as Aon Benfield
       
Lloyd’s Underwriters and Companies
       
Per Signing Page(s)
    12.0            
Total
    100.0 %



Fifth Excess Catastrophe Reinsurance


Reinsurers
 
Participations
         
Allianz Risk Transfer AG (Bermuda Branch)
    20.0 %
Montpelier Reinsurance Ltd.
    25.0  
Munich Reinsurance America, Inc.
    30.0            
Through Aon Limited trading as Aon Benfield (Placement Only)
       
Liberty Syndicates LIB 4472 (Paris Office Underwriting)
    8.0            
Through Aon Limited trading as Aon Benfield
       
Lloyd’s Underwriters and Companies
       
Per Signing Page(s)
    17.0            
Total
    100.0 %

 

Page 3 of 3
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Table of Contents


Article
   
Page
         
I
 
Classes of Business Reinsured
1
 
II
 
Commencement and Termination
1
 
III
 
Territory
2
 
IV
 
Exclusions
3
 
V
 
Retention and Limit
4
 
VI
 
Florida Hurricane Catastrophe Fund
5
 
VII
 
Other Reinsurance
5
 
VIII
 
Reinstatement
5
 
IX
 
Definitions
6
 
X
 
Loss Occurrence
7
 
XI
 
Loss Notices and Settlements
8
 
XII
 
Salvage and Subrogation
9
 
XIII
 
Reinsurance Premium
9
 
XIV
 
Late Payments
10
 
XV
 
Offset (BRMA 36C)
11
 
XVI
 
Access to Records (BRMA 1D)
11
 
XVII
 
Liability of the Reinsurer
11
 
XVIII
 
Net Retained Lines (BRMA 32E)
11
 
XIX
 
Errors and Omissions (BRMA 14F)
12
 
XX
 
Currency (BRMA 12A)
12
 
XXI
 
Taxes (BRMA 50B)
12
 
XXII
 
Federal Excise Tax (BRMA 17D)
12
 
XXIII
 
Reserves
13
 
XXIV
 
Insolvency
14
 
XXV
 
Arbitration (BRMA 6J)
15
 
XXVI
 
Service of Suit (BRMA 49C)
16
 
XXVII
 
Severability (BRMA 72E)
16
 
XXVIII
 
Governing Law (BRMA 71B)
16
 
XXIX
 
Notices and Contract Execution
16
 
XXX
 
Intermediary
17
   
  
Schedule A
   

 
[logo.jpg]
 
 

--------------------------------------------------------------------------------

 

Excess Catastrophe Reinsurance Contract
Effective: July 1, 2009
 
issued to
 
Federated National Insurance Company
Lauderdale Lakes, Florida
(hereinafter referred to as the “Company”)
 
by
 
The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer”)
 
Article I - Classes of Business Reinsured
 
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Property business, including but not limited to, Dwelling Fire, Inland
Marine, Mobile Home and Homeowners business (including any business assumed from
Citizens Property Insurance Corporation), subject to the terms, conditions and
limitations set forth herein and in Schedule A attached hereto.
 
Article II - Commencement and Termination
 
A.
This Contract shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, with respect to losses arising out of loss occurrences commencing at or
after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1, 2010.

 
B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
Subscribing Reinsurer’s percentage share in this Contract at any time by giving
written notice to the Subscribing Reinsurer in the event any of the following
circumstances occur:

 
 
1.
The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under the
Subscribing Reinsurer’s accounting system) at the inception of this Contract has
been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or

 
 
2.
The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under the
Subscribing Reinsurer’s accounting system) at any time during the term of this
Contract has been reduced by more than 20.0% of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer’s most recent
financial  statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 

Page 1
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

 
3.
The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- and/or Standard & Poor’s rating has been assigned or downgraded below
BBB+; or

 
 
4.
The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or individual(s) not controlling the Subscribing Reinsurer’s
operations previously; or

 
 
5.
A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 
 
6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 
 
7.
The Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent; or

 
 
8.
The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

 
 
9.
The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

 
C.
The “term of this Contract” as used herein shall mean the period from 12:01
a.m., Eastern Standard Time, July 1, 2009 to 12:01 a.m., Eastern Standard Time,
July 1, 2010.  However, if this Contract is terminated, the “term of this
Contract” as used herein shall mean the period from 12:01 a.m., Eastern Standard
Time, July 1, 2009 to the effective time and date of termination.

 
D.
If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 
Article III - Territory
 
The liability of the Reinsurer shall be limited to losses under policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable  property if the Company’s
policies provide coverage when said moveable property is outside the aforesaid
territorial limits.
 

Page 2
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Article IV - Exclusions
 
A. 
This Contract does not apply to and specifically excludes the following:

 
 
1.
Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:\

 
a.
Inter-company reinsurance between the Company and American Vehicle Insurance
Company;

 
b.
Business assumed by the Company from Citizens Property Insurance Corporation.

 
 
2.
Hail damage to growing or standing crops.

 
 
3.
Business rated, coded or classified as Flood insurance or which should have been
rated, coded or classified as such.

 
 
4.
Business rated, coded or classified as Mortgage Impairment and Difference in
Conditions insurance or which should have been rated, coded or classified as
such.

 
 
5.
Title insurance and all forms of Financial Guarantee, Credit and Insolvency
insurance.

 
 
6.
Aviation, Ocean Marine, Boiler and Machinery, Fidelity and Surety, Accident and
Health, Animal Mortality and Workers’ Compensation and Employers Liability.

 
 
7.
Errors and Omissions, Malpractice and any other type of Professional Liability
insurance.

 
 
8.
Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from
smoke.  Nevertheless, this exclusion does not preclude payment of the cost of
removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25.0% of the Company’s property loss under the
applicable original policy.

 
 
9.
Loss or liability as excluded under the provisions of the “War Exclusion Clause”
attached to and forming part of this Contract.

 
 
10.
Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance (U.S.A.)” attached to and forming part of this Contract.

 
 
11.
Loss or liability from any Pool, Association or Syndicate and any assessment or
similar demand for payment related to the FHCF or Citizens Property Insurance
Corporation.

 

Page 3
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

 
12.
Loss or liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 
 
13.
Transmission and distribution lines.

 
 
14.
Mold, unless resulting from a peril otherwise covered under the policy involved.

 
 
15.
Loss or liability as excluded under the provisions of the “Terrorism Exclusion
(NMA 2930b)” attached to and forming part of this Contract.

 
 
16.
All property loss, damage, destruction, erasure, corruption or alteration of
Electronic Data from any cause whatsoever (including, but not limited to,
Computer Virus) or loss of use, reduction in functionality, cost, expense or
whatsoever nature resulting therefrom, unless resulting from a peril otherwise
covered under the policy involved.

 
“Electronic Data” as used herein means facts, concepts and information converted
to a form usable for communications, interpretation or processing by electronic
and electromechanical data processing or electronically-controlled equipment and
includes programs, software and other coded instructions for the processing and
manipulation of data or the direction and manipulation of such equipment.
 
“Computer Virus” as used herein means a set of corrupting, harmful or otherwise
unauthorized instructions or code, including a set of maliciously-introduced,
unauthorized instructions or code, that propagate themselves through a computer
system network of whatsoever nature.
 
However, in the event that a peril otherwise covered under the policy results
from any of the matters described above, this Contract, subject to all other
terms and conditions, will cover physical damage directly caused by such listed
peril.
 
Article V - Retention and Limit
 
A.
As respects each excess layer of reinsurance coverage provided by this Contract,
the Company shall retain and be liable for the first amount of ultimate net
loss, shown as “Company’s Retention” for each excess layer in Schedule A
attached hereto, arising out of each loss occurrence.  The Reinsurer shall then
be liable, as respects each excess layer, for the amount by which such ultimate
net loss exceeds the Company’s retention, but the liability of the Reinsurer
under each excess layer shall not exceed the amount, shown as “Reinsurer’s Per
Occurrence Limit” for that excess layer in Schedule A attached hereto, as
respects any one loss occurrence.

 

Page 4
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

B.
Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of loss occurrences commencing during the term of
this Contract unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence.  For purposes hereof, the Company shall be the
sole judge of what constitutes “one risk.”

 
Article VI - Florida Hurricane Catastrophe Fund
 
The FHCF mandatory layer of coverage, any Temporary Increase in Coverage Limits
(“TICL”) coverage and any additional underlying limit provided by the FHCF to
Limited Apportionment Companies, all of which are purchased by the Company,
shall be deemed to inure to the benefit of this Contract.  Further, any FHCF
loss reimbursement shall be deemed to be paid to the Company in accordance with
the FHCF reimbursement contract at the full payout level set forth therein and
will be deemed not to be reduced by any reduction or exhaustion of the FHCF’s
claims-paying capacity as respects the mandatory FHCF coverage, the Company’s
elected coverage under TICL, and the coverage provided by the FHCF to Limited
Apportionment Companies.
 
Article VII - Other Reinsurance
 
The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.
 
Article VIII - Reinstatement
 
A.
In the event all or any portion of the reinsurance under any excess layer of
reinsurance coverage provided by this Contract is exhausted by loss, the amount
so exhausted shall be reinstated immediately from the time the loss commences
hereon.

 
 
1.
As respects the First Excess Layer, for each amount so reinstated the Company
shall pay no additional premium.

 
 
2.
As respects the Second, Third, Fourth and Fifth Excess Layers, for each amount
so reinstated the Company agrees to pay additional premium equal to the product
of the following:

 
a.
The percentage of the occurrence limit for the excess layer reinstated (based on
the loss paid by the Reinsurer under that excess layer); times

 
b.
The earned reinsurance premium for the excess layer reinstated for the term of
this Contract (exclusive of reinstatement premium).

 

Page 5
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

B.
Whenever the Company requests payment by the Reinsurer of any loss under the
Second, Third, Fourth or Fifth Excess Layer, the Company shall submit a
statement to the Reinsurer of reinstatement premium due the Reinsurer for that
excess layer.  If the earned  reinsurance premium for the Second, Third, Fourth
or Fifth Excess Layer for the term of this Contract has not been finally
determined as of the date of any such statement, the calculation of
reinstatement premium due for that excess layer shall be based on the amount,
shown as “Annual Deposit Premium” for that excess layer in Schedule A attached
hereto, and shall be readjusted when the earned reinsurance premium for that
excess layer for the term of this Contract has been finally determined.  Any
reinstatement premium shown to be due the Reinsurer for the Second, Third,
Fourth or Fifth Excess Layer as reflected by any such statement (less prior
payments, if any, for that excess layer) shall be payable by the Company
concurrently with payment by the Reinsurer of the requested loss for that excess
layer.  Any return reinstatement premium shown to be due the Company shall be
remitted by the Reinsurer as promptly as possible after receipt and verification
of the Company’s statement.

 
C.
Notwithstanding anything stated herein, the liability of the Reinsurer under any
excess layer of reinsurance coverage provided by this Contract shall not exceed
either of the following:

 
 
1.
The amount, shown as “Reinsurer’s Per Occurrence Limit” for that excess layer in
Schedule A attached hereto, as respects loss or losses arising out of any one
loss occurrence; or

 
 
2.
The amount, shown as “Reinsurer’s Term Limit” for that excess layer in Schedule
A attached hereto, in all during the term of this Contract.

 
Article IX - Definitions
 
A.
“Ultimate net loss” as used herein is defined as the sum or sums (including loss
in excess of policy limits, extra contractual obligations and loss adjustment
expense, as hereinafter defined) paid or payable by the Company in settlement of
claims and in satisfaction of judgments rendered on account of such claims,
after deduction of all salvage, all recoveries and all claims on inuring
insurance or reinsurance, whether collectible or not.  Nothing herein shall be
construed to mean that losses under this Contract are not recoverable until the
Company’s ultimate net loss has been ascertained.

 
B.
“Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as follows:

 
 
1.
“Loss in excess of policy limits” shall mean 80.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.

 

Page 6
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

 
2.
“Extra contractual obligations” shall mean 80.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but  not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.  An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

 
Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.
 
Further, any loss in excess of policy limits or extra contractual obligations
that are made in connection with this Contract shall not exceed 25.0% of the
Company’s actual catastrophe loss.
 
C.
“Loss adjustment expense” as used herein shall mean expenses assignable to the
investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes.  Loss adjustment expense shall include, but not be
limited to interest on judgments, expenses of outside adjusters and declaratory
judgment expenses or other legal expenses and costs incurred in connection with
coverage questions and legal actions connected thereto, but shall not include
office expenses or salaries of the Company’s regular employees.

 
Article X - Loss Occurrence
 
A.
The term “loss occurrence” shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another.  However, the duration and extent of any
one “loss occurrence” shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event, except that the term “loss occurrence”
shall be further defined as follows:

 
 
1.
As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event.  However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 
 
2.
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by  the same event.  The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

Page 7
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

 
3.
As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the introductory portion of this paragraph
A) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company’s “loss occurrence.”

 
 
4.
As regards “freeze,” only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting frozen pipes and tanks)
may be included in the Company’s “loss occurrence.”

 
 
5.
As regards conflagration, brush fires and any other fires, irrespective of
origin (except as provided in subparagraphs 2 and 3 above), which spread through
trees, grassland or other vegetation, all individual losses sustained by the
Company which occur during any period of 168 consecutive hours within a 150-mile
radius of the location where the fire originated may be included in the
Company’s “loss occurrence.”

 
B.
Except for those “loss occurrences” referred to in subparagraph 2 of paragraph A
above, the Company may choose the date and time when any such period of
consecutive hours commences, provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that disaster, accident or loss, and provided that only
one such period of 168 consecutive hours shall apply with respect to one event,
except for any “loss occurrence” referred to in subparagraph 1 of paragraph A
above where only one such period of 96 consecutive hours shall apply with
respect to one event, regardless of the duration of the event.

 
C.
However, as respects those “loss occurrences” referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “loss occurrences,” provided that no
two periods overlap and no individual loss is included in more than one such
period, and provided that no period commences earlier than the date and time of
the occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

 
D.
No individual losses occasioned by an event that would be covered by a 96 or 72
hours clause may be included in any “loss occurrence” claimed under a 168 hours
provision.

 
Article XI - Loss Notices and Settlements
 
A.
Whenever losses sustained by the Company are reserved by the Company for an
amount greater than 50.0% of the Company’s retention under any excess layer
hereunder and/or appear likely to result in a claim under such excess layer, the
Company shall notify the Subscribing Reinsurers under that excess layer and
shall provide updates related to development of such losses.  The Reinsurer
shall have the right to participate in the adjustment of such losses at its own
expense.

 

Page 8
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

B.
All loss settlements made by the Company, provided they are within the terms of
this Contract and the terms of the original policy (with the exception of loss
in excess of policy limits or extra contractual obligations coverage, if any,
under this Contract), shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid by the Company.

 
Article XII - Salvage and Subrogation
 
The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder.  Salvage thereon shall always
be used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss.  The Company hereby agrees to enforce its rights
to salvage or subrogation relating to any loss, a part of which loss was
sustained by the Reinsurer, and to prosecute all claims arising out of such
rights, if, in the Company’s opinion, it is economically reasonable to do so.
 
Article XIII - Reinsurance Premium
 
A.
As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer premium determined by multiplying
the amount, shown as “Annual Deposit Premium” in Schedule A attached hereto, by
the fraction calculated by dividing the Company’s Probable Maximum Loss (“PML”)
determined as of September 30, 2009, by the amount, shown as “Original PML” in
Schedule A attached hereto, subject to a minimum premium of the amount, shown as
“Minimum Premium” in Schedule A attached hereto.  In the event this Contract is
terminated in accordance with the provisions of paragraph C of the Commencement
and Termination Article, the applicable amount determined in accordance with
this paragraph shall be prorated.

 
The Company’s PML for each excess layer shall be calculated using AIR Version
10.0 catastrophe modeling software, incorporating long-term perspective but no
loss amplification or storm surge, and shall correspond to the amount, shown as
“Return Time” for that excess layer in Schedule A attached hereto.
 
B.
The Company shall pay the Reinsurer an annual deposit premium for each excess
layer of the amount, shown as “Annual Deposit Premium” for that excess layer in
Schedule A attached hereto, in four equal installments of the amount, shown as
“Deposit Premium Installment” for that excess layer in Schedule A attached
hereto, on July 1 and October 1 of 2009, and on January 1 and April 1 of
2010.  However, in the event this Contract is terminated, there shall be no
deposit premium installments due after the effective date of termination.

 
C.
On or before June 30, 2010, the Company shall provide a report to the Reinsurer
setting forth the premium due hereunder for each excess layer for the term of
this Contract, computed in accordance with paragraph A above, and any additional
premium due the Reinsurer or return premium due the Company for each such excess
layer shall be remitted promptly.

 

Page 9
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Article XIV - Late Payments
 
A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 
B.
In the event any premium, loss or other payment due either party is not received
by the intermediary named in the Intermediary Article (hereinafter referred to
as the “Intermediary”) by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:

 
 
1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 
 
2.
1/365ths of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times

 
 
3.
The amount past due, including accrued interest.

 
It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.
 
C.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 
 
1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 
 
2.
Any claim or loss payment due the Company hereunder shall be deemed due 10 days
after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 
 
3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked.

 
For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.
 

Page 10
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

D.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void.  If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 
E.
Interest penalties arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

 
Article XV - Offset (BRMA 36C)
 
The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract.  The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.
 
Article XVI - Access to Records (BRMA 1D)
 
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.
 
Article XVII - Liability of the Reinsurer
 
A.
The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon.  However, in no event shall this be construed in any way
to provide coverage outside the terms and conditions set forth in this Contract.

 
B.
Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

 
Article XVIII - Net Retained Lines (BRMA 32E)
 
A.
This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 

Page 11
[logo.jpg]

 

--------------------------------------------------------------------------------


 
B. 
The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 
Article XIX - Errors and Omissions (BRMA 14F)
 
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.
 
Article XX - Currency (BRMA 12A)
 
A.
Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 
B.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 
Article XXI - Taxes (BRMA 50B)
 
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.
 
Article XXII - Federal Excise Tax (BRMA 17D)
 
A.
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 
B.
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

 

Page 12
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Article XXIII - Reserves
 
A.
The Reinsurer agrees to fund its share of amounts, including but not limited to,
the Company’s ceded unearned premium and outstanding loss and loss adjustment
expense reserves (including all case reserves plus any reasonable amount
estimated to be unreported from known loss occurrences) by:

 
 
1.
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 
 
2.
Escrow accounts for the benefit of the Company; and/or

 
3. 
Cash advances;

 
if the Reinsurer:
 
 
1.
Is unauthorized in any state of the United States of America or the District of
Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or

 
 
2.
Has an A.M. Best Company’s rating equal to or below B++ at the inception of this
Contract.

 
The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.
 
B.
With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration
date.  The Company and the Reinsurer further agree, notwithstanding anything to
the contrary in this Contract, that said letters of credit may be drawn upon by
the Company or its successors in interest at any time, without diminution
because of the insolvency of the Company or the Reinsurer, but only for one or
more of the following purposes:

 
 
1.
To reimburse itself for the Reinsurer’s share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;

 
 
2.
To reimburse itself for the Reinsurer’s share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;

 
 
3.
To reimburse itself for the Reinsurer’s share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;

 

Page 13
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

4.
To fund a cash account in an amount equal to the Reinsurer’s share of amounts,
including but not limited to, any ceded unearned premium and/or outstanding loss
and loss adjustment expense reserves (including all case reserves plus any
reasonable amount estimated to be unreported from known loss occurrences) funded
by means of a letter of credit which is under non-renewal notice, if said letter
of credit has not been renewed or replaced by the Reinsurer 10 days prior to its
expiration date;

 
 
5.
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer’s share of amounts, including but not limited to, the
Company’s ceded unearned premium and/or outstanding loss and loss adjustment
expense reserves (including all case reserves plus any reasonable amount
estimated to be unreported from known loss occurrences), if so requested by the
Reinsurer.

 
In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.
 
Article XXIV - Insolvency
 
A.
In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim.  It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
policy or bond reinsured which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor.  The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer.

 
B.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.

 
C.
It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Contract shall be payable directly by the
Reinsurer to the Company or to its liquidator, receiver or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or (2) where the Reinsurer with
the consent of the direct insured or insureds has assumed such
policy  obligations of the Company as direct obligations of the Reinsurer to the
payees under such policies and in substitution for the obligations of the
Company to such payees.

 

Page 14
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Article XXV - Arbitration (BRMA 6J)
 
A.
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

 
B.
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire.  The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law.  The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties.  Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 
C.
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 
D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the
arbitration.  In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.

 
E.
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

 

Page 15
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Article XXVI - Service of Suit (BRMA 49C)
 
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)
 
A.
It is agreed that in the event the Reinsurer fails to pay any amount claimed to
be due hereunder, the Reinsurer, at the request of the Company, will submit to
the jurisdiction of a court of competent jurisdiction within the United
States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

 
B.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 
Article XXVII - Severability (BRMA 72E)
 
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.
 
Article XXVIII - Governing Law (BRMA 71B)
 
This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.
 
Article XXIX - Notices and Contract Execution
 
A.
Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.

 
B.
The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 
 
1.
Paper documents with an original ink signature;

 

Page 16
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

 
2.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 
 
3.
Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.



C.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

 
Article XXX - Intermediary


Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.


In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:


Lauderdale Lakes, Florida, this 30 day of July in the year 2009.


[sig.jpg]
Federated National Insurance Company

 

Page 17
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

Schedule A
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to
 
Federated National Insurance Company
Lauderdale Lakes, Florida



   
First
   
Second
   
Third
   
Fourth
   
Fifth
     
Excess
   
Excess
   
Excess
   
Excess
   
Excess
                                 
Company’s Retention
  $ 5,000,000     $ 19,447,762     $ 58,916,306     $ 83,573,570     $
103,573,570                                            
Reinsurer’s Per Occurrence Limit
  $ 4,447,762     $ 39,468,544     $ 24,657,264     $ 20,000,000     $ 8,000,000
                                           
Reinsurer’s Term Limit
  $ 8,895,524     $ 78,937,088     $ 49,314,528     $ 40,000,000     $
16,000,000                                            
Original PML
  $ 9,447,762     $ 58,916,306     $ 305,488,950     $ 325,488,950     $
333,488,950                                            
Return Time
 
3.90-year
   
12.66-year
   
82.64-year
   
90.91-year
   
95.24 year
                                           
Minimum Premium
  $ 2,668,657     $ 11,998,437     $ 3,945,162     $ 1,920,000     $ 672,000    
                                       
Annual Deposit Premium
  $ 3,335,824     $ 14,998,048     $ 4,931,452     $ 2,400,000     $ 840,000    
                                       
Deposit Premium Installments
  $ 833,956     $ 3,749,512     $ 1,232,863     $ 600,000     $ 210,000  



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 

Schedule A
[logo.jpg]

 
 

--------------------------------------------------------------------------------

 

War Exclusion Clause
 
As regards interests which at time of loss or damage are on shore, no liability
shall attach hereto in respect of any loss or damage which is occasioned by war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion,
insurrection, military or usurped power, or martial law or confiscation by order
of any government or public authority.

 

--------------------------------------------------------------------------------

 


Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)
 
1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 
2.
Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 
   I.
Nuclear reactor power plants including all auxiliary property on the site, or

 
  II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 
III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 
IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 
3.
Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 
(a)
where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 
(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however
caused.  However on and after 1st January 1960 this sub-paragraph (b) shall only
apply provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 
4.
Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 
5.
It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 
6.
The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 
7.
Reassured to be sole judge of what constitutes:

 
(a) 
substantial quantities, and

 
(b) 
the extent of installation, plant or site.

 
Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that
 
(a) 
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 
(b) 
with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

 
12/12/57
N.M.A. 1119
BRMA 35B
 

--------------------------------------------------------------------------------


 
Terrorism Exclusion
(Property Treaty Reinsurance)
 
Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.
 
An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:
 
 
1.
Involves violence against one or more persons, or

 
 
2.
Involves damage to property; or

 
 
3.
Endangers life other than the person committing the action; or

 
 
4.
Creates a risk to health or safety of the public or a section of the public; or

 
 
5.
Is designed to interfere with or disrupt an electronic system.

 
This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.
 
Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines, this Contract
will pay actual loss or damage (but not related cost and expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from or arising out of or in connection with
biological, chemical, or nuclear pollution or contamination.
 
N.M.A. 2930b
12/19/01

 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
ACE Tempest Reinsurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
   0% of the First Excess Catastrophe Reinsurance
4.0% of the Second Excess Catastrophe Reinsurance
4.0% of the Third Excess Catastrophe Reinsurance
   0% of the Fourth Excess Catastrophe Reinsurance
   0% of the Fifth Excess Catastrophe Reinsurance

 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of _________________________ in the year
________.
 

 
ACE Tempest Reinsurance Ltd.

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Actua Re Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
It Is Hereby Agreed that the Subscribing Reinsurer hereby accepts the following
percentage share(s) in the interests and liabilities of the “Reinsurer” as set
forth in the attached Contract captioned above:
 
43.5%   of the First Excess Catastrophe Reinsurance
0%    of the Second Excess Catastrophe Reinsurance
0%    of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
It Is Further Agreed that this Agreement shall become effective at 12:01 a.m.,
Eastern Standard Time, July 1, 2009, and shall remain in force until 12:01 a.m.,
Eastern Standard Time, July 1, 2010, unless earlier terminated in accordance
with the provisions of the attached Contract.
 
It Is Also Agreed that the following shall apply to the Subscribing Reinsurer’s
share in the attached Contract:
 
1.
In lieu of the provisions of Article X - Loss Occurrence - the following shall
apply:

 
“Article X - Loss Occurrence
 
The term ‘loss occurrence’ shall mean the sum of all individual losses sustained
by the Company arising out of and directly occasioned by the same event, and
shall be limited to any storm that has ever been named or numbered by the
National Hurricane Center, including ensuing collapse and water
damage.  However, the duration and extent of any one ‘loss occurrence’ shall be
limited to all individual losses sustained by the Company occurring during any
period of 96 consecutive hours arising out of and directly occasioned by the
same event.  The Company may choose the date and time when any such period of
consecutive hours commences provided that it is not earlier than the date and
time of the occurrence of the first recorded individual loss sustained by the
Company arising out of that  disaster, accident or loss and provided that only
one such period of 96 consecutive hours shall apply with respect to one event,
regardless of the duration of the event.”
 

Page 1 of 4
[logo.jpg]



 

--------------------------------------------------------------------------------

 


2.
The following Articles shall be added to and made part of this Contract:

 
“Article XXXI - Obligations
 
A. 
The Reinsurer will establish a Trust Fund or provide a Letter of Credit (LOC)
issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company as security for the
Reinsurer’s Obligations:

 
B. 
The term ‘Obligations’ shall mean:

 
 
1.
During the term of this Contract, (a) the Reinsurer’s term limit as defined
under the Reinstatement Article, less (b) any unpaid reinsurance premium (net of
brokerage and Federal Excise Tax payable) under this Contract, and less (c) any
amounts already recovered from the Reinsurer;

 
 
2.
On the expiration of this Contract, if this Contract is renewed, the Reinsurer’s
‘Obligations’ shall be determined as the aggregate of the Reinsurer’s share of
the following:

 
a.
Losses and allocated loss adjustment expense paid by the Company, but not
recovered from the Reinsurer; plus

 
b. 
The Company’s reserves for losses reported and outstanding; plus

 
c.
The Company’s reserves for losses incurred but not reported - to be mutually
agreed in good faith; plus

 
d.
The Company’s reserves for allocated loss adjustment expense outstanding.

 
The amount so determined shall be recalculated at each month end until all
liability has been extinguished.
 
C.
On December 15, 2009, collateral will be released consistent with the provisions
of the Collateral Release Article.

 
D. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Trust Fund or LOC may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 
 
1.
To reimburse itself for the Reinsurer’s share of unearned premiums on the
account of cancellations or adjustment premiums, unless paid in cash by the
Reinsurer;

 
 
2.
To reimburse itself for the Reinsurer’s share of losses and/or loss adjustment
expense paid under the terms of this Contract, unless paid in cash by the
Reinsurer;

 

Page 2 of 4
[logo.jpg]



 

--------------------------------------------------------------------------------

 


 
3.
To fund a cash account in the amount equal to the Reinsurer’s Obligations, if
said Trust Fund or LOC has not been renewed or replaced by the Reinsurer 10 days
prior to its expiration date; and/or

 
 
4.
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer’s Obligations, if so requested by the Reinsurer.

 
In the event the amount drawn by the Company on any Trust Fund or LOC is in
excess of the actual amount required, the Company shall return to the Reinsurer
the excess amount so drawn within 10 days of receiving notice of the amount due.
 
Article XXXII - Collateral Release
 
A. 
As of December 15, 2009 or 31 days from the date of loss, whichever is later,
the parties shall determine how much collateral will be required to be
maintained within the Trust Fund.  This calculation will be performed on a
monthly basis until all liability has been extinguished.

 
B. 
For the purposes of paragraph C below, ‘Loss Amount’ shall be defined as the sum
of:

 
 
1.
Losses and allocated loss adjustment expense paid by the Company; plus

 
 
2.
Reserves for losses reported and outstanding; plus

 
 
3.
Reserves for allocated loss adjustment expense reported and outstanding; plus

 
 
4.
Reserves for losses incurred but not reported - to be mutually agreed in good
faith.

 
C. 
For each potentially covered loss hereunder, the Company shall multiply the Loss
Amount by the appropriate Buffer Loss Multiplier from the table below, based on
the number of days which have elapsed since the event.  The product of this
calculation shall be defined as the Buffered Loss Amount (‘BLA’).



Buffer Loss Multiplier table
 
Number of
                 
days since
                 
loss event
 
Windstorm
   
Earthquake
   
Other event
 
0 to 90
    180 %     250 %     200 %
91 to 180
    145 %     200 %     165 %
181 to 270
    125 %     175 %     140 %
271 to 365
    110 %     150 %     115 %
366 to 455
    100 %     125 %     100 %
456 to 545
    100 %     110 %     100 %
Thereafter
    100 %     100 %     100 %

 

Page 3 of 4
[logo.jpg]



 

--------------------------------------------------------------------------------

 


D. 
With respect to each event for which the BLA exceeds the Company’s retention as
defined under the Retention and Limit Article, an amount equal to the
Reinsurer’s share of the lesser of (1) the amount by which the BLA exceeds the
Company’s retention as defined under the Retention and Limit Article, or (2) the
Reinsurer’s per occurrence limit as defined under the Retention and Limit
Article, shall be deemed to equal the event specific collateral amount at the
calculation date (the ‘Event Collateral Amount’ or the ‘ECA’).



E. 
In respect of all events for which an ECA exceeds $0, the aggregate amount of
the required collateral to be held in the Trust Fund shall be equal to the
amount by which the lesser of (1) the sum of the ECAs, or (2) the Reinsurer’s
term limit as defined under the Reinstatement Article, exceeds amounts paid to
date by the Reinsurer. Such aggregate amount shall be deemed to be the
‘Aggregate Collateral Obligation’ or the ‘ACO.’



F. 
At any month-end at which there is any security on deposit  in the Trust Fund,
the Company shall perform this calculation within 10 days after the end of such
month and report to the Reinsurer and Trustee named in the Trust Agreement
information supporting any BLA, ECA and ACO amounts greater than $0.  The Assets
in the Trust Fund will be adjusted monthly based on this calculation.  In the
event the balance of the Trust Fund is greater than the amount required to fully
fund the Obligations, as defined by the ACO, the Company shall promptly, within
10 days, authorize a return of such excess amount to the Reinsurer. Similarly,
in the event the balance of the Trust Fund falls below the aoumt required to
fully fund the Obligations, the Reinsurer shall promptly, within 10 days, add
assets to the Trust Fund to eliminate such shortfall.”



It is Also Agreed that the Subscribing Reinsurer’s share in the attached
Contract shall be separate and apart from the shares of the other reinsurers,
and shall not be joint with the shares of the other reinsurers, it being
understood that the Subscribing Reinsurer shall in no event participate in the
interests and liabilities of the other reinsurers.


In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates undermentioned at:


Lauderdale Lakes, Florida, this 30 day of July in the year 2009.


[sig.jpg]
Federated National Insurance Company



Hamilton, Bermuda, this ____ day of _______________________ in the year
_________.



 
Actua Re Ltd.

 

Page 4 of 4
[logo.jpg]



 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Allianz Risk Transfer AG (Bermuda Branch)
Pembroke, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
0%    of the Second Excess Catastrophe Reinsurance
  18.0%     of the Third Excess Catastrophe Reinsurance
  40.0%     of the Fourth Excess Catastrophe Reinsurance
  20.0%     of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Corporation Service Company, 1133 Avenue of the Americas, Suite 3100, New York,
NY 10036.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Pembroke, Bermuda, this _______ day of _________________________ in the year
________.
 

 
Allianz Risk Transfer AG (Bermuda Branch)

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Ariel Reinsurance Company Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
  10.0%     of the Second Excess Catastrophe Reinsurance
2.5%     of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Ariel Reinsurance Company Ltd.

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
DaVinci Reinsurance Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
7.5%     of the Second Excess Catastrophe Reinsurance
0%    of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
DaVinci Reinsurance Ltd.

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Everest Reinsurance Company
A Delaware Corporation
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
  12.0%     of the First Excess Catastrophe Reinsurance
  16.5%     of the Second Excess Catastrophe Reinsurance
  16.5%     of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Liberty Corner, New Jersey, this _______ day of ___________________ in the year
________.
 

 
Everest Reinsurance Company

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Flagstone Reassurance Suisse SA - Bermuda Branch
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
  15.0%     of the Second Excess Catastrophe Reinsurance
  22.5%     of the Third Excess Catastrophe Reinsurance
  15.0%     of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Flagstone Reassurance Suisse SA - Bermuda Branch

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Hiscox Insurance Company (Bermuda) Limited
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
3.0%     of the First Excess Catastrophe Reinsurance
3.0%     of the Second Excess Catastrophe Reinsurance
3.0%     of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Hiscox Insurance Company (Bermuda) Limited



[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Montpelier Reinsurance Ltd.
Pembroke, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
 with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
8.0%     of the First Excess Catastrophe Reinsurance
8.0%     of the Second Excess Catastrophe Reinsurance
8.0%     of the Third Excess Catastrophe Reinsurance
  20.0%     of the Fourth Excess Catastrophe Reinsurance
  25.0%     of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Montpelier Reinsurance Ltd.

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Munich Reinsurance America, Inc.
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
 5.0%    of the Second Excess Catastrophe Reinsurance
0%    of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
  30.0%     of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Princeton, New Jersey, this _______ day of ______________________ in the year
________.
 

 
Munich Reinsurance America, Inc.



[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Platinum Underwriters Bermuda, Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
  17.5%     of the First Excess Catastrophe Reinsurance
8.0%     of the Second Excess Catastrophe Reinsurance
0%    of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Platinum Underwriters Bermuda, Ltd.

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
QBE Reinsurance Corporation
Philadelphia, Pennsylvania
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
0%    of the Second Excess Catastrophe Reinsurance
 4.0%    of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
New York, New York, this _______ day of ________________________ in the year
________.
 

 
QBE Reinsurance Corporation

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Renaissance Reinsurance, Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
 7.5%    of the Second Excess Catastrophe Reinsurance
0%    of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Renaissance Reinsurance, Ltd.



[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Torus Insurance (Bermuda) Limited
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
 4.0%    of the Second Excess Catastrophe Reinsurance
 2.5%    of the Third Excess Catastrophe Reinsurance
0%    of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Torus Insurance (Bermuda) Limited

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Amlin Bermuda Limited
Hamilton, Bermuda
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
3.0%     of the Second Excess Catastrophe Reinsurance
7.5%     of the Third Excess Catastrophe Reinsurance
5.0%     of the Fourth Excess Catastrophe Reinsurance
0%    of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Hamilton, Bermuda, this _______ day of __________________________ in the year
________.
 

 
Amlin Bermuda Limited



[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Liberty Syndicates LIB 4472
(Paris Office Underwriting)
Paris, France
 (hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
0%    of the First Excess Catastrophe Reinsurance
0%    of the Second Excess Catastrophe Reinsurance
3.0%     of the Third Excess Catastrophe Reinsurance
8.0%     of the Fourth Excess Catastrophe Reinsurance
8.0%     of the Fifth Excess Catastrophe Reinsurance
 
 This Agreement shall become effective at 12:01 a.m., Eastern Standard Time,
July 1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time,
July 1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.
 
In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:
 
Paris, France, this ________ day of _____________________________ in the year
________.
 

 
Liberty Syndicates LIB 4472 (Paris Office Underwriting)

 
[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Certain Underwriting Members of Lloyd’s
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
  10.0%     of the First Excess Catastrophe Reinsurance
2.5%     of the Second Excess Catastrophe Reinsurance
2.5%     of the Third Excess Catastrophe Reinsurance
6.0%     of the Fourth Excess Catastrophe Reinsurance
9.0%     of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York  10019.
 
Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.


[logo.jpg]


 

--------------------------------------------------------------------------------

 


Signing Page
 
attaching to and forming part of the
 
Interests and Liabilities Agreement
 
of
 
Certain Underwriting Members of Lloyd’s
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
 
(Re)Insurer’s Liability Clause - LMA3333
 
(Re)insurer’s liability several not joint
 
The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract.  A (re)insurer is liable only for the
proportion of liability it has underwritten.  A (re)insurer is not jointly
liable for the proportion of liability underwritten by any other (re)insurer. 
Nor is a (re)insurer otherwise responsible for any liability of any other
(re)insurer that may underwrite this contract.
 
The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp.  This is subject always to the provision concerning “signing”
below.
 
In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer.  Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together).  The liability of each member of the syndicate is several and not
joint with other members.  A member is liable only for that member’s
proportion.  A member is not jointly liable for any other member’s
proportion.  Nor is any member otherwise responsible for any liability of any
other (re)insurer that may underwrite this contract.  The business address of
each member is Lloyd’s, One Lime Street, London EC3M 7HA.  The identity of each
member of a Lloyd’s syndicate and their respective proportion may be obtained by
writing to Market Services, Lloyd’s, at the above address.
 
Proportion of liability
 
Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.
 
Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”).  In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together).  A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”.  The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.
 
Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.


[logo.jpg]


 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement
 
of
 
Certain Insurance Companies
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
Lauderdale Lakes, Florida
 
The Subscribing Reinsurer hereby accepts the following percentage shares in the
interests and liabilities of the “Reinsurer” as set forth in the attached
Contract captioned above:
 
6.0%     of the First Excess Catastrophe Reinsurance
6.0%     of the Second Excess Catastrophe Reinsurance
6.0%     of the Third Excess Catastrophe Reinsurance
6.0%     of the Fourth Excess Catastrophe Reinsurance
8.0%     of the Fifth Excess Catastrophe Reinsurance
 
This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2009, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2010, unless earlier terminated in accordance with the provisions of the
attached Contract.
 
In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York  10019.
 
Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.


[logo.jpg]


 

--------------------------------------------------------------------------------

 


Signing Page
 
attaching to and forming part of the
 
Interests and Liabilities Agreement
 
of
 
Certain Insurance Companies
 
with respect to the
 
Excess Catastrophe Reinsurance Contract
Effective:  July 1, 2009
 
issued to and duly executed by
 
Federated National Insurance Company
 
(Re)Insurer’s Liability Clause - LMA3333
 
(Re)insurer’s liability several not joint
 
The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract.  A (re)insurer is liable only for the
proportion of liability it has underwritten.  A (re)insurer is not jointly
liable for the proportion of liability underwritten by any other (re)insurer. 
Nor is a (re)insurer otherwise responsible for any liability of any other
(re)insurer that may underwrite this contract.
 
The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp.  This is subject always to the provision concerning “signing”
below.
 
In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer.  Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together).  The liability of each member of the syndicate is several and not
joint with other members.  A member is liable only for that member’s
proportion.  A member is not jointly liable for any other member’s
proportion.  Nor is any member otherwise responsible for any liability of any
other (re)insurer that may underwrite this contract.  The business address of
each member is Lloyd’s, One Lime Street, London EC3M 7HA.  The identity of each
member of a Lloyd’s syndicate and their respective proportion may be obtained by
writing to Market Services, Lloyd’s, at the above address.
 
Proportion of liability
 
Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
“written line”.
 
Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”).  In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together).  A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”.  The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.
 
Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.
 
[logo.jpg]


 

--------------------------------------------------------------------------------

 
 